Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2, 3, 17, 18 objected to because of the following informalities:  
The word “poly” is mis-spelled in claims 2, 3, 17, 18.  Appropriate correction is required.
Allowable Subject Matter
Claim 8, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 6, 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (US 20200227555 A1) hereafter referred to as Sun.
In regard to claim 1 Sun teaches a three-dimensional (3D) memory device [see Fig. 5], comprising:
a plurality of conductive layers and insulating layers alternately [see paragraph 0036 “plurality of conductor/dielectric layer pairs are also referred to herein as an alternating conductor/dielectric stack 242”] formed to define a multi-layer stacked structure on a first region [see including “staircase region 210” and “active device region 220” ] of a semiconductor substrate [“substrate 202 can include silicon, 
a plurality of memory structures [“3D NAND memory structure 201 further includes NAND strings 214 formed in active device region 220”] disposed in the non-stair structure to form a memory array region, and each memory structure passing through [“Each conductor layer 234 in alternating conductor/dielectric stack 242 can act as a control gate for each memory cell of NAND string 214”] the conductive layers and the insulating layers; and
a plurality of bow-height adjustment features [see “Counter-stress structures 452 can be formed in sacrificial region 250”] disposed in a second region of the semiconductor substrate.
In regard to claim 4 Sun teaches  wherein the bow-height adjustment features are electrically insulated [see Fig. 5 “dielectric layer 211”] from one another.
In regard to claim 5 Sun teaches wherein the bow-height adjustment features are electrically insulated [see Fig. 5 “dielectric layer 211”] from the memory structures.
In regard to claim 6 Sun teaches wherein the bow-height adjustment features and the multi-layer stacked structure are disposed on the same side [see on the top side, see Fig. 5, Fig. 2, Fig. 3] of the semiconductor substrate.
In regard to claim 9 Sun teaches wherein the stair structure comprises a plurality of steps [see Fig. 2 see paragraph 0043 “the etching process for forming openings 212 can continue until the conductor layers 234 are exposed”], each step comprises an immediately-adjacent pair [see Fig. 2, Fig. 1] of the conductive layers and insulating layers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Chen et al. (US 20140374879 A1) hereafter referred to as Chen.
In regard to claim 2 Sun does not state wherein the bow-height adjustment features comprise poly silicon plugs.
See paragraph 0025 “processes produce forces exerted onto the semiconductor structure and cause the semiconductor structure to “expand” or “shrink”, depending on the direction of the force acting on the material, which respectively results in tensile or compressive stress. Therefore, compressive stress and tensile stress are opposite types of wafer stress” “if compressive stress is detected in the semiconductor wafer due to structures such as 3D NAND memory structure 201 or peripheral devices 206, high-stress material 310 can be material that provides tensile stress when formed in openings 252 to counter the compressive stress and reduce the overall stress. Similarly, if tensile stress is detected in the semiconductor wafer due to structures such as 3D NAND memory structure 201 or peripheral devices 206, high-stress material 310 can be material that provides compressive stress when formed in openings 252 to counter the tensile stress and reduce the overall stress”.

Thus it would be obvious to modify Sun to include wherein the bow-height adjustment features comprise poly silicon plugs.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is flexibility and ease of manufacture so that stress compensation can be done with a range of materials.
In regard to claim 3 Sun and Chen as combined teaches wherein the bow-height adjustment features comprise poly silicon pads [see Chen Fig. 14 see 205 has pad portion].
In regard to claim 11 Sun does not teach wherein the bow-height adjustment features and the multi-layer stacked structure are disposed on opposite sides of the semiconductor substrate.
See paragraph 0025 “processes produce forces exerted onto the semiconductor structure and cause the semiconductor structure to “expand” or “shrink”, depending on the direction of the force acting on the material, which respectively results in tensile or compressive stress. Therefore, 
Chen teaches see Abstract “Wafer bowing induced by deep trench capacitors is ameliorated by structures formed on the reverse side of the wafer” see Fig. 13, Fig. 14 see paragraphs 0014, 0017, 0019, 0031, 0044 “tensile stresses exert a compressive force on the front face 202 of the wafer 201. This force can cause the wafer 201 to bow as shown in FIG. 3” “compressive film is one that tends to shrinks after deposition (upon cooling) to a lesser degree than a structure to which the film adheres, whereby the film comes under compressive stress” “the tensile material of structure 205 is a material having a larger coefficient of thermal expansion than that of the material of semiconductor substrate 201 to which the tensile material adheres. As the materials of substrate 201 and structures 205 cool following deposition, the material of structure 205 contracts more than the material of the substrate 201, which places a compressive force on the substrate 201 adjacent its back side 204. This force counters the force exerted by capacitors 203 on the substrate 201 adjacent its front face 202, and thereby reduces the warp 206” “Examples of tensile films include films of SiO.sub.2, SiN, SiC, SiOC, and polysilicon”.
Thus it would be obvious to modify Sun to include filled trenches in the back of the substrate instead of the front of the substrate i.e. to modify Sun to include wherein the bow-height adjustment features and the multi-layer stacked structure are disposed on opposite sides of the semiconductor substrate.

The motivation is flexibility and ease of manufacture so that stress compensation can be done with a range of materials either from the front or the back.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Thimmegowda et al. (US 20190043874 A1) hereafter referred to as Thimmegowda.
In regard to claim 7 Sun does not state  wherein the stair structure is closer to the second region than the non-stair structure.
See Thimmegowda Figs 1-4, see that there a rea plurality of memory sections to make a larger memory.
Thus in Sun Fig. 5 can be a repeating structure, thus to the right of 250 is another 200. Thus to the right of 250 is another region 210.
Thus it would be obvious to modify Sun to include wherein the stair structure is closer to the second region than the non-stair structure.
The motivation is to have larger memory comprising repeating units.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun
In regard to claim 10 Sun does not state wherein the bow-height adjustment features occupy at least 10% of an area of the second region.
However see that the purpose of 452 is stress compensation, thus the area occupied by 250 is dependent on the material in each 452, and the stress to compensate.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein the bow-height adjustment features occupy at least 10% of an area of the second region", since it has been held that where the general conditions of a claim are disclosed in the prior art,  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Park et al. (US 20170323899 A1) hereafter referred to as Park 
In regard to claim 12 Sun does not state wherein each of the memory structures comprises gate-all-around transistors.
Park teaches see paragraph 0023 “a memory cell MC of a semiconductor device in accordance with an embodiment of the present disclosure may have a Gate All Around (GAA) structure”.
Thus it would be obvious to modify Sun to include wherein each of the memory structures comprises gate-all-around transistors.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that Gate All Around is known to give good results for memory purpose.

Claim 13-15, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Chen et al. (US 20140374879 A1) hereafter referred to as Chen.
In regard to claim 13 Sun teaches a three-dimensional (3D) memory device [see Fig. 5],  comprising:
a plurality of conductive layers and insulating layers alternately [see paragraph 0036 “plurality of conductor/dielectric layer pairs are also referred to herein as an alternating conductor/dielectric stack 242”]  formed to define a multi-layer stacked structure on a first region [see including “staircase region 210” and “active device region 220” ]  of a semiconductor substrate  [“substrate 202 can include silicon, silicon germanium ...”];

a second region [“peripheral device region 230”], wherein the first region and the second region are adjacent [see Fig. 5] to each other and disposed on a same side [top, see Fig. 5] of the semiconductor substrate; and
a plurality of bow-height adjustment features [see “Counter-stress structures 452 can be formed in sacrificial region 250”] disposed in a third region of the semiconductor substrate 
but does not specifically teach disposed on a side of the semiconductor substrate that is opposite to the side on which the first and second regions are disposed.
See paragraph 0025 “processes produce forces exerted onto the semiconductor structure and cause the semiconductor structure to “expand” or “shrink”, depending on the direction of the force acting on the material, which respectively results in tensile or compressive stress. Therefore, compressive stress and tensile stress are opposite types of wafer stress” “if compressive stress is detected in the semiconductor wafer due to structures such as 3D NAND memory structure 201 or peripheral devices 206, high-stress material 310 can be material that provides tensile stress when formed in openings 252 to counter the compressive stress and reduce the overall stress. Similarly, if tensile stress is detected in the semiconductor wafer due to structures such as 3D NAND memory structure 201 or peripheral devices 206, high-stress material 310 can be material that provides compressive stress when formed in openings 252 to counter the tensile stress and reduce the overall stress”.
Chen teaches see Abstract “Wafer bowing induced by deep trench capacitors is ameliorated by structures formed on the reverse side of the wafer” see Fig. 13, Fig. 14 see paragraphs 0014, 0017, 0019, 
Thus it would be obvious to modify Sun to include filled trenches in the back of the substrate instead of the front of the substrate i.e. to modify Sun to include “disposed on a side of the semiconductor substrate that is opposite to the side on which the first and second regions are disposed”.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is flexibility and ease of manufacture so that stress compensation can be done with a range of materials either from the front or the back.
In regard to claim 14 Sun and Chen as combined teaches wherein the multi-layer stacked structure comprises a stair structure [see Sun Fig. 5 “staircase region 210”] and a non-stair structure [“active device region 220” ] , the memory structures are disposed [see Sun Fig. 5] in the non-stair structure.
In regard to claim 15 Sun and Chen as combined teaches  wherein the stair structure comprises a plurality of steps [see Sun  Fig. 2 see paragraph 0043 “the etching process for forming openings 212 
In regard to claim 17 Sun and Chen as combined does not state wherein the bow-height adjustment features comprise poly silicon plugs.
However see combination Chen see “Examples of tensile films include films of SiO.sub.2, SiN, SiC, SiOC, and polysilicon”.
Thus it would be obvious to modify Sun to include wherein the bow-height adjustment features comprise poly silicon plugs.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is flexibility and ease of manufacture so that stress compensation can be done with a range of materials.
In regard to claim 18 Sun and Chen as combined teaches wherein the bow-height adjustment features comprise poly silicon pads [see Chen Fig. 14 see 205 has pad portion].
In regard to claim 20 Sun and Chen as combined does not state wherein the bow-height adjustment features occupy at least 10% of an area of the second region. 
However see that the purpose of the structures in 250 is stress compensation, see also combination Chen, thus the area occupied by 250 is dependent on the stress compensation material used in 250, and the stress to compensate.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein the bow-height adjustment features occupy at least 10% of an area of the second region", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun and Chen as combined and further in view of Park et al. (US 20170323899 A1) hereafter referred to as Park 
In regard to claim 19 Sun and Chen as combined does not state wherein each of the memory structures comprises gate-all-around transistors.
Park teaches see paragraph 0023 “a memory cell MC of a semiconductor device in accordance with an embodiment of the present disclosure may have a Gate All Around (GAA) structure”.
Thus it would be obvious to modify Sun to include wherein each of the memory structures comprises gate-all-around transistors.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that Gate All Around is known to give good results for memory purpose.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818